(Corrected)
OFFICE ACTION
Allowance Subject Matter
Claims 1-8 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 10,607,995 to Roberts et al, does not suggest such limitations as: “the single crystalline-like silicon layer of one or more of the first word line, the second word line, the at least one first capacitor and the at least one second capacitor is formed by metal induced lateral crystallization processing and comprises a material that has greater than or equal to about 50% of the crystals oriented in the same direction relative to each other” (as applied to Claim 1); and “the single crystalline-like silicon layer of one or more of the first word line and the second word line is formed by metal induced lateral crystallization processing and includes a material that has greater than or equal to about 50% of the crystals oriented in the same direction relative to each other” (as applied to Claim 5), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
Note: None of the cited arts in IDS 04/06/2020, 08/21/2020 & 01/31/2022 reads on pending claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
February 03, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815